Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

 GENWORTH LIFE INSURANCE
 COMPANY,

         Plaintiff,

 vs.                                                           Case No.: 1:21-cv-20518-BB

 CAITLIN CONLON, individually,
 STEPHEN P. CONLON, individually, and
 LAURA MIELE as Natural Guardian of
 the minor child M.A.C.,

       Defendants.
 ___________________________________

                      GENWORTH LIFE INSURANCE COMPANY’S
                   AMENDED COMPLAINT FOR INTERPLEADER RELIEF

         COMES NOW Plaintiff GENWORTH LIFE INSURANCE COMPANY (“GLIC”) and

 hereby files its amended claim for Interpleader Relief in this matter against the Defendants,

 CAITLIN CONLON, individually, STEPHEN P. CONLON, individually, and LAURA MIELE

 as Natural Guardian of the minor child M.A.C.1 GLIC brings this claim for Interpleader Relief

 pursuant to Rule 22, Fed.R.Civ.P. and 28 U.S.C. § 1335 and respectfully states as follows:

                                      JURISDICTION AND VENUE

         1.       GLIC is a life insurance company organized and existing under the laws of the state

 of Virginia with its principal place of business in Richmond, Virginia. 28 U.S.C. § 1332(c)(1)(“a

 corporation shall be deemed to be a citizen of any state by which it has been incorporated and the

 state where it has its principal place of business”).




 1
  GLIC amends its Complaint, filed in this Court on February 5, 2021, to correct the entity name only. All
 allegations and claims remain the same.
Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 2 of 6




        2.      Defendant CAITLIN CONLON, adult daughter of Stephen Conlon (“Decedent”) is

 domiciled in and resident of Miami, Florida and is a citizen of the state of Florida.

        3.      Defendant STEPHEN P. CONLON, adult son of Decedent, is domiciled in and a

 resident of Hallowell, Maine and is a citizen of the state of Maine.

        4.      Defendant LAURA MIELE is the Natural Guardian of the minor child M.A.C., the

 minor daughter of Decedent. M.A.C. is domiciled in and resident of Abington, Pennsylvania, and

 is a citizen of the state of Pennsylvania.

        5.        Jurisdiction in this Interpleader matter exists under both Rule 22, Fed.R.Civ.P.

 and 28 U.S.C. § 1335.

        6.      Pursuant to Rule 22, Fed.R.Civ.P. the Plaintiff, GLIC, and the Defendants are

 residents and/or domiciled in different states and therefore there is complete diversity between the

 parties as required. Accordingly, there is the requisite diversity for bringing an Interpleader claim

 under Rule 22, Fed.R.Civ.P.

        7.      Additionally, at least two of the claimants to the funds at issue are residents and/or

 domiciled in different states and therefore there is the requisite minimal diversity for bringing a

 Statutory Interpleader claim under 28 U.S.C. § 1335.

        8.      GLIC issued to Decedent a term life insurance policy numbered 0000186679 (“the

 Policy”) in the amount of $500,000.00. See Policy number 0000186679 attached hereto as Exhibit

 A.

        9.      Pursuant to Rule 22, Fed.R.Civ.P. the stakeholder and the adverse potential

 claimant are of diverse citizenship as defined by 28 U.S.C. § 1332 and amount in controversy

 exceeds $75,000.00.
Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 3 of 6




        10.     Additionally, pursuant to 28 U.S.C. § 1335, at least two claimants to the funds at

 issue are residents of and/or domiciled in different states and the funds at issue meet the minimum

 required amount ($500) for bringing a claim under this statute.

        11.     Venue is properly in this district pursuant to 28 U.S.C. § 11391(b)(3) as the

 Defendant Caitlin Conlon is domiciled in this state, district and division of Federal Court.

                                   FACTUAL BACKGROUND

        12.     On or about March 15, 2006, Decedent applied for a term life insurance policy

 which was issued in the amount of $500,000 and dated May 2, 2006. See attached Exhibit A.

        13.     At the time of issuance, the designated beneficiary was Decedent’s then wife, Laura

 Miele-Conlon. See attached Exhibit A.

        14.     Decedent submitted multiple Policy Change forms between September of 2006 and

 May of 2007 in which he attempted to change the beneficiary on the Policy. However, GLIC

 rejected those Policy Change forms because they were filled out improperly. See attached

 Composite Exhibit B.

        15.     On August 8, 2008, Decedent submitted a Policy Change form requesting that the

 Policy beneficiary be changed to Stephen Patrick Conlon (25%); Caitlin Marie Conlon (25%) and

 M.A.C (50%). See attached Exhibit C.

        16.     In correspondence dated August 19, 2008, GLIC confirmed the requested

 beneficiary changes for the Policy. See attached Exhibit D.

        17.     On October 30, 2008, Decedent and Laura Miele-Conlon, parents of M.A.C.

 entered into a Dissolution of Marriage (Divorce) Judgment (“Divorce Judgment”) in the Superior

 Court of the State of Connecticut. See attached Exhibit E.
Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 4 of 6




        18.     A Stipulation between the parties was approved by the Court and incorporated into

 the Divorce Judgment. On page 13 of the Stipulation, in paragraph 13, the Parties agreed to

 maintain life insurance for the benefit of their minor child, M.A.C. Specifically, Decedent agreed

 to maintain life insurance in the amount of $250,000 for the benefit of M.A.C. See attached

 Exhibit F.

        19.     On November 19, 2019, Decedent submitted a Beneficiary designation request for

 life insurance policies form changing the beneficiary on the Policy to Caitlin M. Conlon (100%).

 See attached Exhibit G.

        20.     GLIC acknowledged the change of beneficiary in correspondence dated November

 20, 2019. See attached Exhibit H.

        21.     Decedent died on February 14, 2020. See attached Exhibit I.

        22.     On or about February 24, 2020, the agent of record notified GLIC that the change

 of beneficiary on the Policy was in violation of the Divorce Judgment and Stipulation entered into

 by Decedent and his former wife, Laura Miele. Thereafter, Laura Miele, provided GLIC with the

 Divorce Judgment and Stipulation attached hereto as Exhibits E and F.

        23.     Caitlyn Conlon submitted a Proof of Loss Claimant Statement on March 4, 2020.

 See attached Exhibit J.

        24.     In correspondence dated March 9, 2020, GLIC contacted Caitlin Conlon and

 Stephen P. Conlon to request that they agree to the Policy beneficiary designation in effect prior

 to the Change of Beneficiary submitted by Decedent in August of 2019. See attached Exhibit K.

        25.     Neither Caitlin Conlon nor Stephen P. Conlon have agreed to honor the Policy

 beneficiary designation in effect prior to the Change of Beneficiary submitted by Decedent in

 August of 2019.
Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 5 of 6




        26.     Based on conflicting claims, for the proceeds under the Policy, GLIC is unable to

 determine the rightful beneficiary or beneficiaries of the Policy.

        27.     GLIC claims no title to, or interest in, the proceeds payable under the Policy at issue

 and is ready and willing to pay the proceeds to the person, persons and/or entities entitled to it, but

 GLIC is unable to make a determination as to who is legally entitled to receive the Policy benefits

 at issue without exposing itself to double or multiple liability from Defendants Caitlin Conlon,

 Stephen P. Conlon and Laura Miele as natural guardian for the minor child M.A.C.

        28.     GLIC is ready, willing and hereby offers to deposit immediately with this Court the

 value of the Policy in the amount of $500,000.00 plus any applicable accumulated interest.

        29.     GLIC has no means other than this interpleader action to protect itself against

 prospective double or multiple liabilities for the claims made by Defendants Caitlin Conlon,

 Stephen P. Conlon and Laura Miele as natural guardian of the minor child M.A.C. to the proceeds

 payable under the Policy.

        30.     GLIC specifically reserves its right to seek attorneys’ fees and costs for bringing

 this interpleader action.

        WHEREFORE, GLIC requests that the Court enter a judgment:

        a.      Directing GLIC to deposit the value of Policy Number 0000186679 in the amount

 of $500,000.00, plus any applicable interest, into the Court’s registry;

        b.      Directing Defendants Caitlin Conlon, Stephen P. Conlon and Laura Miele as natural

 guardian for the minor child M.A.C. to interplead their rights to such sum;

        c.      Prohibiting the Defendants from instituting any action against GLIC to recover such

 sum;
Case 1:21-cv-20518-BB Document 5 Entered on FLSD Docket 02/11/2021 Page 6 of 6




        d.       Discharging GLIC from all liability to each arising out of matters herein set forth

 upon payment of the Policy proceeds, together with applicable interest, if any, into the Court’s

 registry; and

        e.       Awarding to GLIC its costs and attorney’s fees associated with this action from the

 funds it seeks to interplead.

        DATED: February 11, 2021

                                                      Ogletree, Deakins, Nash, Smoak & Stewart,
                                                      P.C.
                                                      100 N. Tampa St., Suite 3600
                                                      Tampa, FL 33602
                                                      Tel: 813-221-7206
                                                      Fax: 813-289-6530
                                                      Russell.Buhite@ogletree.com
                                                      Kathleen.Massing@ogletree.com


                                                      /s/ Kathleen Massing
                                                      Russell S. Buhite
                                                      Florida Bar No. 0831085
                                                      Kathleen Massing
                                                      Florida Bar No. 0722219

                                                      Attorneys for Genworth Life Insurance
                                                      Company

                                                                                           45992360.1
